Citation Nr: 1403689	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left knee disability. 

2. Entitlement to a disability rating in excess of 30 percent for post-operative residuals of the left knee with lateral instability. 

3. Entitlement to a disability rating in excess of 10 percent for arthritis of the left knee. 

4. Entitlement to an effective date earlier than August 3, 2006 for the assignment of a 10 percent disability evaluation for tonsillectomy with chronic laryngitis.  

5.  Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Crohe, Lisa


INTRODUCTION

The Veteran had active service from June 1970 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the Board's central office in Washington, DC in March 2010. A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

In May 2010, the Board remanded the claims for father development, to include associating outstanding records of pertinent treatment and affording the Veteran with VA examinations.  Based on development in accordance with the May 2010 Board remand, in an October 2011 rating decision, the Appeals Management Center (AMC), considered the Veteran's symptoms of chronic laryngitis together with the service-connected noncompensable disorder of tonsillectomy and increased the disability rating to 10 percent disabling, effective August 3, 2006.  By combining the issues of chronic laryngitis and tonsillectomy into one issue and recharacterizing the issue to that of tonsillectomy with chronic laryngitis, the AMC essentially granted service connection for chronic laryngitis.  Therefore, the issue of service connection for chronic laryngitis is no longer on appeal.  However, as the Veteran has submitted a timely Notice of Disagreement (NOD) with the August 3, 2006 effective date of the 10 percent disability rating for tonsillectomy with chronic laryngitis, this matter will be addressed in the remand below for issuance of a statement of the case (SOC).  

The issue of bilateral nerve entrapment of the upper extremities and a right knee disorder, to include as secondary to the service-connected left knee disability was referred to the Agency of Original Jurisdiction (AOJ) in the May 2010 Board remand.  It does not appear that these issues have yet been adjudicated AOJ. The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to a lumbar spine disability, a TDIU, and an effective date earlier than August 3, 2006 for the assignment of a 10 percent disability rating for tonsillectomy with chronic laryngitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected post-operative residuals of the left knee with lateral instability and arthritis of the left knee are manifested by severe instability/subluxation with an antalgic gait and poor propulsion and by arthritis with limited painful motion; flexion was limited to no less than 80 degrees and extension was limited to no more than 0; ankylosis, dislocation or removal of semilunar cartilage, impairment of tibia or fibula, or genu recurvatum has not been shown. 


CONCLUSIONS OF LAW

1. The schedular criteria for a disability rating higher than 30 percent for service-connected-connected post-operative residuals of the left knee with lateral instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2013).

2. The schedular criteria for a disability rating higher than 10 percent for service-connected arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2006, prior to the issuance of the rating decision on appeal.  The August 2006 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488(2010) (per curiam). 

At the Veteran's March 2010 hearing, the undersigned identified the issues on appeal and the Veteran provided testimony regarding the issues.  The Veteran and his representative discussed the doctors who provided, in which the Veteran indicated that VA had information on all of them.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, service personnel records, and all of the identified post-service VA treatment records.  In addition, the Veteran was afforded a VA examination for his left foot disabilities in December 2006 and August 2010.  The August 2010 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not reported any change in his knee symptoms since his last VA examination in August 2010, and the record does not otherwise show any changes.  Palczewski v. Nicholson, 21 Vet. App. 174  2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Legal Criteria 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected knee and back disabilities are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria in order to assess their credibility. 

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.4 , which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. 

The Court has recently held that 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.' Id., quoting 38 C.F.R. § 4.40.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1 (2013). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The Veteran's left knee disability is separately rated as 30 percent disabling under Diagnostic Code 5257 and 10 percent disabling under Diagnostic Code 5010-5260.  

Under Diagnostic Code 5257, a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 without violating the prohibition of pyramiding of ratings.  38 C.F.R. § 4.14.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Here, the Veteran has been awarded a separate disability rating based on his arthritis and limitation of motion under Diagnostic Codes 5010-5260, disabilities associated with traumatic arthritis are evaluated under Diagnostic Code 5010.  Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Further, the Schedule for Rating Disabilities directs that disabilities involving traumatic arthritis are to be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  

Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.
III. Analysis

With respect to the Veteran's left knee arthritis, review of the record reveals that the 10 percent rating assigned under DC 5010-5260 was awarded based upon evidence of painful, limited motion of the left knee joint due to degenerative arthritis.  On December 2006 VA examination, the Veteran reported that he had moderate left knee pain, weakness, and stiffness.  He had flare-ups of pain before and after it would rain.  On examination, he walked with an antalgic gait and favored his left knee.  He had painful range of motion and audible crepitus in the left knee.  His range of motion was from 0 to 140 degrees.  The diagnoses were trauma to the left knee with secondary degenerative changes following arthroscopic surgery and residual pain.  

Treatment reports from VAMC Fayetteville show treatment for left knee pain.  

On August 2010 VA examination, the Veteran reported symptoms of the left knee giving way, instability, pain, stiffness, weakness, decreased speed of joint motion warmth, swelling, tenderness, severe flare-ups every two months lasting up to two days, and abnormal motion of the joint.  He reported that during flare-ups, he was unable to flex the knee.  There were no inflammatory, constitutional, or incapacitating symptoms or episodes of arthritis.  He was able to stand up to an hour and walk 1/4 mile.  On examination, his gait was antalgic with poor propulsion.  The range of motion was 0 to 100 degrees.  There was objective evidence of pain following repetitive motion and additional limitations due to pain.  The range of motion after repetition was from 0 to 90 degrees.  

The Board has considered whether a rating higher than 10 percent is warranted based upon limitation of motion under DCs 5260 and 5261; however, the preponderance of the evidence shows that the Veteran has consistently demonstrated normal extension to zero degrees.  See December 2006 and August 2010 VA examination reports.  The Veteran's range of motion in extension is noncompensable under DC 5261, as there is no evidence of extension limited to 10 degrees or more.  Likewise, the Board notes that the preponderance of the evidence shows that the Veteran's range of motion in flexion is limited to no less than 90 degrees, including with pain and on repetitive motion, which is also noncompensable under DC 5260.  See December 2006 and August 2010 VA examination reports.  Therefore, a higher, or even compensable, disability rating is not warranted under DCs 5260 and 5261 based upon the evidence of record.   

The Board also finds that a rating higher than 10 percent is not warranted under the criteria of 5010, as there is no X-ray evidence showing that the Veteran's left knee disability involves two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Indeed, his service-connected left knee disability only involves one major joint, i.e., the knee joint.  See 38 C.F.R. § 4.45(f). 

In evaluating the Veteran's claim under DC 5257, the Board notes there is lay evidence of instability in the left  knee, as the Veteran has consistently reported that he experiences his left knee giving way along with instability, weakness, and tenderness.  VA treatment records showed that the Veteran was fitted for a left knee brace in March 2006.  While on December 2006 VA examination, Lachman's, McMurray's, and drawer signs were all negative on testing, the Veteran required the use of a cane. On March 2010 VA examination, McMurray's testing was negative; however, the examiner found that there was bony joint enlargement of the left knee, crepitus, deformity, edema, malalignment, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  There was grinding and mild instability in the medial/lateral cruciate and anterior/posterior collateral ligaments.  There was subpatellar tenderness and meniscus abnormality with effusion.  Also, based on the examination results and a review of pertinent medical evidence, the examiner concluded that the Veteran's anterior cruciate ligament was absent.  Overall, the objective evidence of record supports the Veteran's report of instability, as the evidence shows that he wears a brace on his left knee and requires the use of a cane.  However, the Veteran is receipt of the maximum (30 percent) rating under Diagnostic Code 5257 for severe instability.  

In an effort to afford the Veteran the highest possible rating, the Board has considered his left knee disability under all other potentially applicable diagnostic codes.  However, the evidence does not show that the Veteran experiences ankylosis in his left knee joint, as he is able to demonstrate movement in his left knee joint, albeit limited movement.  In addition, there is no evidence that the Veteran's left knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore DCs 5256, 5262, and 5263 are not for application in this case.

The Board has considered the Veteran's left knee disability under the criteria of DCs 5258 and 5259, which evaluate dislocated and removal of semilunar cartilage. Under DC 5258, a 20 percent evaluation is warranted where the semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint, while DC 5259 provides that symptomatic removal of semilunar cartilage warrants a 10 percent disability rating.

In this regard, the evidence does not show dislocation or removal of the semilunar cartilage.  Therefore, DCs 5258 and 5259 are not for application in this case.

Although the evidence shows that the ACL is absent, the Board notes that the 30 percent rating currently assigned for the Veteran's service-connected for post-operative residuals of the left knee with lateral instability under DC 5257 contemplates the residual symptoms the Veteran experiences as a result of his ACL being absent.  Indeed, the Board notes that the 30 percent rating assigned under DC 5257 contemplates the Veteran's severe instability, as manifested by his subjective complaints of the left knee giving way, instability, pain, stiffness, weakness, decreased speed of joint motion warmth, swelling, tenderness, which require the use of a brace and cane.  The preponderance of the evidence does not reflect that the Veteran experiences any additional residual symptoms as a result of his missing ACL.

The Board finds that the preponderance of the pertinent evidence does not reflect that the Veteran has a neurological impairment associated with his service-connected right knee disability.  On August 2010 VA examination, deep tendon reflexes were 2+ and symmetrical.  Strength was adequate and sensation was intact.  Therefore, a separate rating cannot be assigned based upon any such symptoms or disability. 

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require consideration of the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes. Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain. 

In evaluating the Veteran's service-connected left knee disability under the criteria of DeLuca, supra, the Board notes that the Veteran has consistently reported experiencing flare-ups of pain in his left knee along with limited and painful movement, stiffness, weakness, abnormal motion, and guarding of movement.  He was able to stand up to an hour and walk 1/4 mile.  The preponderance of the objective evidence also reflects that his left knee disability results in a functional impairment characterized by limited and painful movement and an antalgic gait with poor propulsion.  The effect was severe on exercise; moderate on chores and shopping; and mild on recreation, travel, and driving.  He was prevented from doing sports.  See VA examination reports.  The physicians who conducted the VA examinations in this appeal did not expressly estimate the Veteran's functional loss due to pain; however, each examiner noted the functional impairment experienced by the Veteran, as detailed in the decision above.  Therefore, the Board finds no prejudice to the Veteran in this regard and finds that any additional functional impairment experienced by the Veteran is contemplated by the 30 and 10 percent ratings currently assigned to his service-connected left knee disabilities.  Indeed, the Board finds that the limited and painful movement, weakness, abnormal motion, guarding of movement, and antalgic gait with poor propulsion experienced by the Veteran, which results in limitations in standing and walking and effects the Veteran's ability to exercise, perform chores, shop, travel, drive, and participate in sports is adequately compensated by the disability ratings currently assigned.  There is no lay or medical evidence of record that shows the Veteran's flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's right knee disability have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  Indeed, the Board notes that, while the Veteran's range of motion has remained limited throughout the appeal, there is no indication of any significant decrease in range of motion or overall functional impairment that warrants a higher rating, even with consideration of pain and other factors. Therefore, the ratings currently assigned contemplate the functional impairment experienced by the Veteran with respect to his left knee disability. 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, limited motion, and instability are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.   However, the Board notes that there have been no hospitalizations for the Veteran's left knee disability during the course of the appeal. Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16. 


ORDER

Entitlement to a disability rating higher than 30 percent for service-connected post-operative residuals of the left knee with lateral instability is denied. 

Entitlement to a disability rating higher than 10 percent for service-connected arthritis of the left knee is denied.


REMAND

Following its review of the record, the Board has determined that further development of the record is required before the Board decides the Veteran's claim.

During his March 2010 hearing, the Veteran testified that his back pain became significantly worse after he received a spinal epidural during his left knee surgery, which suggested an alternative theory of entitlement under 38 U.S.C.A. § 1151. As a result, in May 2010, the Board remanded the Veteran's lumbar spine disorder, in part, to obtain and opinion as to whether the spine disorder was secondary to an epidural injection.  The Veteran was afforded a VA examination in May 2010; however, the examiner did not address the whether the spinal disorder was related to an epidural injection as requested in the May 2010 Board remand.  Therefore a remand is again required to ensure compliance with the terms of the May 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Additionally, VA treatment records as well as the May 2010 VA examination suggest that the Veteran's left knee disability may aggravate the Veteran's lumbar spine disability.  On May 2010 VA examination, the examiner reported that the Veteran's back pain was made worse with walking.  Also, when attempting to stand fully erect his legs would weaken and he would near fall.  He had an antalgic gait with poor propulsion and favored his left side.  While the examiner stated the Veteran's left knee condition did not cause the lumbar spine disability, she did not provide any rationale for her opinion and did not consider whether the service-connected left knee disorder aggravated the lumbar spine disorder.  Therefore, a new VA opinion should also address the issue of aggravation and provide a rationale. 

The Veteran has not been provided with VCAA notice as to the provisions of 38 U.S.C.A. § 1151.  Therefore, such should be accomplished on remand.

In light of these matters being remanded, any VA treatment records related to the Veteran's lumbar spine dated prior to December 2000, the date allegedly had a spinal epidural for his left knee surgery must be obtained.  Also, updated VA outpatient treatment records from the Fayetteville and Durham VA Medical Centers (VAMC) must be associated with the claims folder or Virtual VA for the period from August 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran claims that he worked as a dishwasher until 1999, but had to leave that job because he was unable to stand for prolonged periods of time due, in part to his left knee.  See December 2006 and August 2010 VA examination reports.  As such, a TDIU claim has been raised by the record and is properly under the Board's jurisdiction.  See Rice, supra. 

The Veteran has also claimed that he was medically retired from his dishwashing job and unable to work due to his back and his left knee disabilities.  See August 2010 VA examination reports.  

The issue entitlement to a TDIU is inextricably intertwined with the lumbar spine issue being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

An October 2011 rating decision assigned a 10 percent disability rating for tonsillectomy with chronic laryngitis, effective August 3, 2006.  In November 2011 correspondence, the Veteran claimed that he disagreed with the effective date assigned for the 10 percent disability rating.  He claimed that the effective date should be retroactive to 1974, when he was discharged from service or at least the date he filed a claim in 1983.  His statement constitutes a Notice of Disagreement with the August 3, 2006 effective date assigned for the 10 percent disability rating.  See 38 C.F.R. 38 C.F.R. § 20.201 (2013).  A statement of the case (SOC) has not been issued as it relates to the effective date issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice informing him of the evidence and information necessary to substantiate his claim of entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151.

2.  Associate with the claims folders or Virtual VA updated treatment records from the Fayetteville and Durham VAMCs for the period from August 2011 or any other VA facility including treatment records prior to December 2000.

All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

3.  After the completion of the above instructions, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all disabilities of the lumbar spine present.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished. 

a) Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify any lumbar spine disability present. 

b) With respect to each disability of the lumbar spine, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to a disease or injury in service, or otherwise related to service.

c) With respect to each disability of the lumbar spine, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by any of the Veteran's service-connected disabilities (the Veteran is service-connected for left knee instability, arthritis of the left knee, and tonsillectomy with chronic laryngitis).  The examiner should consider the August 2010 VA examination report that reveals an antalgic gait with poor propulsion and the inability for the Veteran to stand erect without leg weakness and almost falling.  

d) Does the Veteran have an additional disability relevant to his lumbar spine as a result of a spinal injection during his left knee surgery at the Fayetteville VAMC in December 2000?

If so, is the additional disability at least as likely as not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or was it proximately caused by an event not reasonably foreseeable? 

The rationale for any opinion offered should be provided. A complete rationale for any opinion expressed shall be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4. A VA compensation examination also is needed to assist in determining the cumulative effect of the Veteran's service-connected disabilities (so when considering them in combination, not just in isolation) on his ability to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison.  The claims folder must be made available for the examiner to review.  In providing this requested opinion, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition or his advancing age.  The requested opinion must also take into consideration the Veteran's level of education, prior work experience and training. 

If an opinion cannot be rendered without resorting to mere speculation, please explain why this is not possible.

5. Review the reports of the examinations to ensure they are responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

6.  Issue an SOC on the issue of entitlement to an effective date earlier than August 3, 2006 for the assignment of a 10 percent disability rating for tonsillectomy with chronic laryngitis.  The issue should not be certified to the Board unless a timely substantive appeal is received.

7. If any benefit for which there is a perfected appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A.  MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


